Appellant was convicted of theft of sixty-eight dollars in money, and his punishment assessed at three years confinement in the State penitentiary.
The evidence sustains the verdict, and this ground of the motion for new trial is without merit.
The fact that "several of the men who served on the jury had read a newspaper account of the case and might have been prejudiced against appellant" is not verified in any way, there being no bill of exception in the record.
If appellant was not ready for trial he should have moved to postpone or continue the case and not wait until after verdict to present such question for the first time in his motion for new trial. Testimony of previous good character would not be newly discovered testimony.
The allegation in the motion for new trial that the prosecuting officer used certain remarks does not verify that fact. If it is true that such remarks were made and excepted to by appellant, that fact should have been shown by a proper bill of exception.
The judgment is affirmed.
Affirmed.